Citation Nr: 9909770	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a fracture of the left great toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a chronic left foot 
disability secondary to a service-connected disorder of the 
left great toe.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a sleep disorder, and 
for disability of the digestive tract, based on surgery 
performed by VA on August 27, 1990.

4.  Entitlement to an extension beyond February 28, 1991, of 
a temporary total rating based on the need for convalescence 
following surgery performed on November 28, 1990, for a 
service-connected disorder of the left great toe.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to an extension 
beyond January 31, 1992, of a temporary total rating based on 
the need for convalescence following surgery performed on 
September 10, 1991, for a service-connected disorder of the 
left great toe.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Columbia, South 
Carolina.

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151, based on surgery performed by VA on August 27, 1990, 
the Board notes that that claim has heretofore been 
characterized in a manner which suggests that benefits are 
being sought only for a sleep disorder and a 
"gastrointestinal condition."  The record shows, however, 
that the veteran claims to suffer not only from a sleep 
disorder, abdominal discomfort, belching and flatulence due 
to VA treatment, but also from disability manifested by 
choking and regurgitation of food and drink through the nose.  
Because the veteran's allegations suggest that benefits are 
being claimed for disorders of the upper digestive tract 
(i.e., the mouth and/or esophagus), as well as the lower 
digestive tract, the issue on appeal has been re-
characterized as set forth on the first page of this 
preliminary order.

With regard to the claim for an extension of a temporary 
total rating based on the need for convalescence following 
surgery performed on November 28, 1990, the Board notes that 
the appeal of that issue arises from an original decision by 
the RO, dated in March 1992, which granted a temporary total 
rating for the period November 27, 1990, to February 28, 
1991.  See 38 C.F.R. § 4.30.  The record shows that the 
veteran challenged the decision by way of a "disagreement" 
received at VA in July 1992, that a statement of the case 
(SOC) was issued in June 1997, and that a timely substantive 
appeal was received later that same month.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  
Consequently, the Board will consider the claim on a de novo 
basis.

As to the claim for an extension of a temporary total rating 
based on the need for convalescence following surgery 
performed on September 10, 1991, however, the Board notes 
that that claim was previously considered by the Board in 
December 1996.  At that time, the Board determined that an 
extension was warranted through January 31, 1992, but no 
further.  Accordingly, the current claim for an extension 
beyond January 31, 1992, may be considered on the merits only 
if new and material evidence has been submitted since the 
time of the Board's December 1996 decision.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

By a written statement submitted to the RO in April 1997, the 
veteran requested that the claim of service connection for a 
disorder of the left eye (ptosis of the left eyelid) be 
withdrawn from appeal.  38 C.F.R. § 20.204.  It is unclear 
from that statement, however, whether he also wished to 
withdraw from appeal the claim of entitlement to compensation 
benefits for ptosis pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The record shows that the RO denied this latter 
claim by a decision entered in July 1996, that a notice of 
disagreement was received in February 1997, and that no SOC 
pertaining to the section 1151 theory was thereafter issued.  
This matter is remanded to the RO for clarification and 
further action, as appropriate.

When the veteran withdrew from appeal the issue of 
entitlement to service connection for a ptosis of the left 
eyelid in April 1997, he simultaneously asserted a claim for 
compensation benefits for "dry eye syndrome" pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The record shows that 
that claim was denied by the RO in May 1997, and that a NOD 
was received in June 1997.  It appears, however, that no SOC 
addressing the issue has to date been furnished the veteran.  
Consequently, this matter is likewise remanded to the RO.

Finally, the Board notes that the veteran has raised claims 
which have not yet been addressed by the RO in the first 
instance.  Specifically, the veteran has asserted entitlement 
to service connection for "dry eye syndrome" on a direct 
basis, and entitlement to compensation benefits for dizziness 
pursuant to the provisions of 38 U.S.C.A. § 1151.  He has 
also made statements which appear to reflect a desire to 
reopen a claim of service connection for a sleep disorder on 
direct basis.  As these matters have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


REMAND

The record shows that the veteran's left foot has not been 
examined for compensation purposes since May 1990.  He has 
undergone three surgical procedures on the foot since that 
time, and now claims that he has additional left foot 
disability which has been caused or aggravated by the 
service-connected condition.  Under the circumstances, it is 
the Board's conclusion that a current examination is 
warranted.

With regard to the claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a sleep disorder, and for disability of the digestive tract, 
based on surgery performed by VA on August 27, 1990, the 
Board notes that there is evidence in the record which 
suggests that the veteran's sleep disorder may have worsened 
in some respects since the time of the surgery, and that his 
complaints of choking may in some way be related to the 
August 1990 operative procedure.  None of the available 
evidence, however, provides a clear picture of whether and to 
what extent the August 1990 surgery caused or aggravated the 
veteran's sleep disorder, or disability of his digestive 
tract.  An examination and medical opinion on this matter is 
needed before the Board can proceed further.

With regard to the claim for an extension of a temporary 
total rating based on the need for convalescence following 
surgery performed on September 10, 1991, the Board has 
determined that that claim is most properly viewed, not as an 
original claim, but as an application to reopen a prior final 
decision.  See Introduction, supra.  Because the RO has not 
yet addressed the question of whether new and material 
evidence has been submitted to reopen the claim, the Board 
will remand the matter to ensure the veteran full procedural 
due process of law.  Cf.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As to the claim for TDIU, the record shows that the veteran 
is currently in receipt of disability benefits from the 
Social Security Administration (SSA).  Although the record 
contains a copy of the decision granting those benefits, it 
does not contain a complete copy of the medical records and 
other exhibits relied upon by SSA in rendering its decision.  
On remand, the RO should obtain a complete copy of the 
veteran's SSA file.  The RO should also associate the 
veteran's VA vocational rehabilitation folder with the claims 
file, inasmuch as information contained therein could be 
germane to the resolution of the claim for TDIU.

As to the remaining claim currently developed for appeal-
entitlement to an extension of a temporary total rating based 
on the need for convalescence following surgery performed on 
November 28, 1990-the Board finds it prudent to defer 
adjudication of that matter pending completion of the 
development sought in this remand.  This is so because 
development on remand may turn up additional evidence which 
is pertinent to the disposition of that claim.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should get the records from 
SSA and request the veteran to provide 
the RO with information regarding any 
evidence of current or past treatment 
for his left foot disability, sleep 
disorder, and problems with his 
digestive tract that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
obtain the veteran's VA vocational 
rehabilitation folder, and make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  All evidence 
obtained should be associated with the 
claims folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic examination 
for purposes of assessing the current 
level of functional impairment 
attributable to service-connected post-
operative residuals of a fracture of the 
left great toe.  The examiner should 
review the claims folder before 
examining the veteran.  The examiner 
should X-ray the veteran's left foot and 
should indicate whether the veteran has 
"flat foot" of an acquired nature and, 
if so, whether the symptoms are or can 
be relieved by a built-up shoe or arch 
support, whether the weight-bearing line 
is over or medial to the great toe, 
whether there are characteristic 
callosities, and whether there is 
objective evidence of marked deformity 
(pronation, abduction, etc.), bowing of 
the tendo achillis, severe spasm or 
marked inward displacement of the tendo 
achillis on manipulation, swelling on 
use, pain on manipulation or use, or 
extreme tenderness of the plantar 
surfaces; whether the veteran has "weak 
foot," characterized by atrophy of the 
musculature, disturbed circulation, and 
weakness; whether the veteran has "claw 
foot" (pes cavus) of an acquired nature 
and, if so, whether the condition is 
manifested by dorsiflexion of the toes, 
tenderness under the metatarsal heads, 
limitation of dorsiflexion at the ankle, 
shortened plantar fasciae, marked 
contraction of the plantar fasciae with 
dropped forefoot, marked varus 
deformity, or painful callosities; 
whether the veteran has metatarsalgia; 
whether the veteran has hallux valgus or 
hallux rigidus and, if so, whether it is 
of such severity so as to equate, in 
functional terms, to amputation of the 
great toe; whether the veteran has any 
hammertoes; whether there is any 
evidence of arthritis; whether there is 
any malunion or nonunion of the 
veteran's metatarsal bones and, if so, 
whether the malunion or nonunion is 
mild, moderate, moderately severe, or 
severe in degree; and whether the 
veteran's left foot is so affected by 
disability that no effective function 
remains other than that which would be 
equally well served by an amputation 
stump and suitable prosthetic appliance.  
The examiner should also describe the 
surgical scars in the vicinity of the 
veteran's left foot, and indicate 
whether they are tender and painful on 
objective demonstration, poorly 
nourished with repeated ulceration, or 
otherwise causative of limitation of 
function.  After taking note of all 
foot-related pathology, the examiner 
should indicate which of the veteran's 
present diagnoses and functional 
limitations can at least as likely as 
not be attributed to post-operative 
residuals of a fracture of the left 
great toe, and which are more likely due 
to some other cause.  If the examiner 
concludes that the veteran has 
disability of the left foot that it not 
directly attributable to service-
connected disability, an opinion should 
be provided as to whether such 
disability has nevertheless been 
chronically or permanently worsened as a 
result of service-connected disability.  
The examiner should then provide an 
opinion as to whether the service-
related manifestations of left foot 
disability, including any associated 
tenderness, pain on use, weakness, 
excess fatigability, or incoordination, 
result in an overall disability picture 
which is best equated with (1) slight, 
(2) moderate, (3) moderately severe, or 
(4) severe foot injury, and whether the 
veteran's service-related left foot 
disability alone renders him 
unemployable.

	3.  The veteran should be afforded a 
nose, mouth, and throat examination for 
purposes of obtaining a medical opinion 
as to whether the veteran has a disorder 
of the nose, mouth, or throat that was 
caused or aggravated by VA surgery on 
August 27, 1990.  The examiner should 
review the claims folder before 
examining the veteran, and should 
provide an opinion as to each of the 
following questions:

	a.  Does the veteran have a current 
disorder of the nose, mouth, or throat 
and, if so, what is the current 
diagnosis?

	b.  If the veteran has a current nose, 
mouth, or throat disorder, is it at 
least as likely as not that the 
disorder(s) now noted first began as a 
result of surgery performed by VA on 
August 27, 1990?  Or is it more likely 
that the disorder(s) pre-existed that 
surgery?

	c.  If it is determined that a nose, 
mouth, or throat disorder pre-existed 
the August 27, 1990 surgery, is it at 
least as likely as not that the surgery 
caused a chronic or permanent worsening 
of the pre-existing disorder in excess 
of that which would be expected as a 
result of the natural progress of the 
condition?

	4.  The veteran should be afforded a 
gastroenterological examination for 
purposes of obtaining a medical opinion 
as to whether the veteran has a 
gastroenterological disorder that was 
caused or aggravated by VA surgery on 
August 27, 1990.  The examiner should 
review the claims folder before 
examining the veteran, and should 
provide an opinion as to each of the 
following questions:

	a.  Does the veteran have a current 
gastroenterological disorder and, if so, 
what is the current diagnosis?

	b.  If the veteran has a current 
gastroenterological disorder, is it at 
least as likely as not that the 
disorder(s) now noted first began as a 
result of surgery performed by VA on 
August 27, 1990?  Or is it more likely 
that the disorder(s) pre-existed that 
surgery?

	c.  If it is determined that a 
gastroenterological disorder pre-existed 
the August 27, 1990 surgery, is it at 
least as likely as not that the surgery 
caused a chronic or permanent worsening 
of the pre-existing disorder(s) in 
excess of that which would be expected 
as a result of the natural progress of 
the condition?

	5.  The veteran should be afforded a 
neurological examination for purposes of 
obtaining a medical opinion as to 
whether the veteran has a sleep disorder 
that was caused or aggravated by VA 
surgery on August 27, 1990.  The 
examiner should review the claims folder 
before examining the veteran, and should 
provide an opinion as to each of the 
following questions:

	a.  Does the veteran have a current 
sleep disorder and, if so, what is the 
current diagnosis?

	b.  If the veteran has a current sleep 
disorder, is it at least as likely as 
not that the disorder began as a result 
of surgery performed by VA on August 27, 
1990?  Or is it more likely that the 
disorder pre-existed that surgery?

	c.  If it is determined that a sleep 
disorder pre-existed the August 27, 1990 
surgery, is it at least as likely as not 
that the surgery caused a chronic or 
permanent worsening of the veteran's 
pre-existing sleep disorder in excess of 
that which would be expected as a result 
of the natural progress of the 
condition?

	6.  The RO should thereafter take 
adjudicatory action on each of the 
claims here on appeal.  In so doing, the 
RO should specifically consider the 
question of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to an 
extension beyond January 31, 1992, of a 
temporary total rating based on the need 
for convalescence following surgery 
performed on September 10, 1991, for a 
service-connected disorder of the left 
great toe.  If any benefit sought 
remains denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SOCs pertaining the claims in 
question were issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


